DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gram (US 3,069,046) where Gram teaches a cup (102, Figures 5-6) including a bottom (104), an open top (open top of 102) leading to a volume for containing a liquid (volume within 102), and a side wall (102) extending from the bottom and defining the volume and the open top, the sidewall having an inner side and an outer side (inner side of 102, exterior side of 102, Figure 6); a handle (114) including a first segment (horizontal segment of 114 extending from 102) including a proximal end (end attached to 102) attached to the sidewall and a distal end (distal end above the hole of 114, Figure 5) of the first segment, the second segment (vertical portion of 114) extending downwardly from the distal end of the first segment, each of the first segment and the second segment of the handle having an outer surface (exterior surfaces of 114); and a utensil (utensil 112) including a panel (112) and a utensil body (110) attached to and extending from the panel with the exception of the second segment having a top connected to the first segment and a bottom opposite the top, the second segment having an interior compartment, the opening including a first edge at a distal end of the first segment and a second edge at the top of the second segment, the utensil body being sized to fit in the interior compartment of the second segment, and the panel being sized and shaped to occupy the opening leading to the interior 
None of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/King M Chu/Primary Examiner, Art Unit 3735